DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (Cancer Cell, 2012, 22: 524-535, of record) and in further view of Ward et al (US 2014/0335192, November 2014, of record), Ramadas et al (WO 2014/062135, April2014, of record), Lyman et al (US 5,554,512, September 1996, of record) and Jayasena (US 2009/0105174, April 2009, of record).

Jiang et al do not teach nanoparticle delivery system comprising generation 2-8, or specifically 7 PAMAM dendrimers and FLT3 ligand 90% homologous to SEQ ID NO: 1 and 2'-O-methylated miR-150.
Ward et al teach delivery of miR-150 using PAMAM dendrimers (see paragraphs [0095 and 129]), which can form nanoparticles (see paragraph [0219]) and can include targeting domain such as ligand to target it to specific cell (see paragraph [0158]).
Ramadas et al teach PAMAM dendrimers of generations 1-8 (see paragraphs [0085, 0098]).
Lyman et al teach FLT3 ligand (FLT3I) of SEQ ID NO: 2 (see column 5, lines 15-20 and sequence listing), nucleotides 39-112 of which are 100% identical to instant SEQ ID NO: 1.
Jayasena teaches that miR-150 can be modified with 2'-O-methylation to increase its stability and activity (see paragraphs [0098-0101]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to compose a nanoparticle comprising 2'-O-methylated miR-150 with appropriate PAMAM dendrimer and target it to FLT3 using FLT3 ligand based on teachings of Jiang et al, Ward et al, Ramadas et al, Lyman et al and Jayasena. One of the ordinary skill in the art would be motivated to do so, because of Jiang et al teaching that increasing level of miR-150 inhibits leukemia cell growth by targeting FLT3, providing motivation to compose a nanoparticle comprising miR-150 and PAMAM dendrimers .

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. 
Previous 112 rejection is withdrawn in view of new amendments, arguments are moot.
Previous 102 rejection is overcome by Affidavit submitted on 01/05/2021, therefore the rejection is withdrawn.
Concerning 103 rejection Applicant argues that Ward et al reference disclose a large number of RNA interfering agents and at least 5 different dendrimers. In response the reference is cited because it teaches delivery of miRNAs with dendrimers, such dendrimers 
Further Applicant argues that Lyman et al reference teaches a sequence comprising instant SEQ ID NO: 1, but not SEQ ID NO: 1 itself. In response instant claim 5 recites ligand comprising peptide having at least 90% homology to instant SEQ ID NO: 1, which is exactly what Lyman et al reference teaches.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further Applicant argues that instant disclosure provides unexpected results. In response the results presented are exactly what would be expected from the nanoparticle delivery system claimed: selective delivery of miR-150 to AML cells with overexpressed FLT3 receptor exhibiting anti-leukemia effect as shown in Examples 3, 4 and 6. It is further noted that instant claims are drawn to simply obtaining nanoparticle delivery system and there is nothing in claims 1-9 referring to such system being functional, therefore argument of unexpected results is not persuasive.
Double patenting rejection is withdrawn in view of cancellation of claim 29.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635